 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                Case No. 1:19-cv-00556-DAD-JDP

12                        Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                      MOTION TO MODIFY THE SCHEDULING
13            v.                                      ORDER
14
     J. BURNES, et al.,                               ECF No. 29
15
                          Defendants.
16

17

18            Defendants have shown good cause to modify the scheduling order. ECF No. 29.

19   Defendants shall have until April 20, 2020 to file their motion for summary judgment on

20   exhaustion grounds.

21
     IT IS SO ORDERED.
22

23
     Dated:        March 28, 2020
24                                                   UNITED STATES MAGISTRATE JUDGE
25

26
     No. 205.
27

28
                                                     1
